         Case 4:19-cv-07542-DMR Document 1 Filed 11/15/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Thomas Pizer
12
13
                         UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15
16
     Thomas Pizer,                         Case No.:
17
18                    Plaintiff,           COMPLAINT FOR DAMAGES

19        vs.                              FOR VIOLATIONS OF:
20                                          1. THE TELEPHONE CONSUMER
     Freedom Debt Relief LLC,               PROTECTION ACT;
21
22                    Defendant.           JURY TRIAL DEMANDED
23
24
25
26
27
28
         Case 4:19-cv-07542-DMR Document 1 Filed 11/15/19 Page 2 of 5



 1         Plaintiff, Thomas Pizer (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Freedom Debt Relief LLC (hereafter “Defendant”)
 3
 4 and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3).
10
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
11
12 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
13 where Defendant transacts business in this district.
14
                                         PARTIES
15
16      4.    Plaintiff is an adult individual residing in Raleigh, North Carolina, and is
17 a “person” as defined by 47 U.S.C. § 153(39).
18
         5.     Defendant is a business entity located in San Mateo, California and is a
19
20 “person” as the term is defined by 47 U.S.C. § 153(39).
21
22                  ALLEGATIONS APPLICABLE TO ALL COUNTS
23         6.     At all times mentioned herein where Defendant communicated with any
24
     person via telephone, such communication was done via Defendant’s agent,
25
26 representative or employee.
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
         Case 4:19-cv-07542-DMR Document 1 Filed 11/15/19 Page 3 of 5



 1         7.     At all times mentioned herein, Plaintiff utilized a cellular telephone
 2
     service and was assigned the following telephone number: 617-xxx-1081 (hereafter
 3
 4 “Number”).
 5         8.     The aforementioned calls were placed using an automatic telephone
 6
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
 7
 8 (“Robocalls”).
 9
           9.     When Plaintiff answers Defendant’s calls, he hears a prerecorded
10
11 message identifying Defendant and requesting that Plaintiff hold the line for the next
12 available representative.
13
           10.    On or about August 3, 2019, during a live conversation, Plaintiff
14
15 requested that Defendant cease all further calls to his Number.
16         11.    Ignoring Plaintiff’s request, Defendant continued to call Plaintiff’s
17
     Number in an excessive and harassing manner.
18
19         12.    Defendant’s calls directly and substantially interfered with Plaintiff’s
20
     right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
21
     a significant amount of anxiety, frustration and annoyance.
22
23
                                             COUNT I
24
25    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
                           U.S.C. § 227, et seq.
26
27         13.    Plaintiff incorporates by reference all of the above paragraphs of this
28 complaint as though fully stated herein.


                                                  3
                                                               COMPLAINT FOR DAMAGES
         Case 4:19-cv-07542-DMR Document 1 Filed 11/15/19 Page 4 of 5



 1         14.    The TCPA prohibits Defendant from using, other than for emergency
 2
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 3
 4 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
 5         15.    Defendant’s telephone system has the earmark of using an ATDS and/or
 6
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
 7
 8 prerecorded message and had to wait on the line before being connected with a live
 9
     representative.
10
11         16.    Defendant called Plaintiff’s Number using an ATDS and/or Robocalls

12 without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
13
     consent to do so or such consent was effectively revoked when Plaintiff requested that
14
15 Defendant cease all further calls.
16         17.    Defendant continued to willfully call Plaintiff’s Number using an ATDS
17
     and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
18
19 the TCPA.
20
           18.    Plaintiff was harmed and suffered damages as a result of Defendant’s
21
     actions.
22
23         19.    The TCPA creates a private right of action against persons who violate
24
     the Act. See 47 U.S.C. § 227(b)(3).
25
26         20.    As a result of each call made in violation of the TCPA, Plaintiff is

27 entitled to an award of $500.00 in statutory damages.
28


                                                4
                                                             COMPLAINT FOR DAMAGES
         Case 4:19-cv-07542-DMR Document 1 Filed 11/15/19 Page 5 of 5



 1         21.   As a result of each call made knowingly and/or willingly in violation of
 2
     the TCPA, Plaintiff may be entitled to an award of treble damages.
 3
 4
                                   PRAYER FOR RELIEF
 5
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 6
 7               A. Statutory damages of $500.00 for each call determined to be in violation
 8
                    of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
 9
                 B. Treble damages for each violation determined to be willful and/or
10
11                  knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 C. Punitive damages; and
13
14               D. Such other and further relief as may be just and proper.

15
                    TRIAL BY JURY DEMANDED ON ALL COUNTS
16
17
18
     DATED: November 15, 2019                   TRINETTE G. KENT
19
20                                             By: /s/ Trinette G. Kent
                                               Trinette G. Kent, Esq.
21
                                               Lemberg Law, LLC
22                                             Attorney for Plaintiff, Thomas Pizer
23
24
25
26
27
28


                                               5
                                                            COMPLAINT FOR DAMAGES
